Citation Nr: 0420333	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  98-17 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to asbestosis.

2.  Entitlement to a compensable rating for a sleep disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to November 1995.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of February 1998 (asbestosis residuals) and 
September 1998 (sleep disorder) by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A 
Travel Board hearing was conducted by the undersigned in 
March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA have been published.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
VCAA and implementing regulations apply in the instant case.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the U.S. 
Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

The veteran was notified why his claims were denied by the 
rating decisions in February and September 1998 as well as by 
September 1998 (asbestosis residuals) and December 1998 
(sleep disorder) statements of the case (SOCs).  An April 
2002 letter informed the veteran of the VCAA and of its 
mandates as to service connection claims, and of his and VA's 
respective claims development responsibilities.  The December 
1998 SOC informed the veteran of what was needed to establish 
a higher rating for his sleep apnea.  While the April 2002 
letter advised him to submit evidence in support of his 
claims within 30 days (and he did not submit such evidence), 
he was subsequently afforded VA examinations for the 
disorders at issue in 2002 and 2003.  The RO considered this 
evidence.  See September 2003 supplemental SOC.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decisions on appeal, it 
preceded final RO review of the claims (and prior review 
obviously was not possible, as the decisions preceded 
enactment of the VCAA).  While the veteran was not 
specifically advised to submit everything in his possession 
pertaining to the claims, at his March 2004 hearing he 
indicated that he had no additional evidence to submit.  
Hence further such notice would be pointless.

Regarding VA's "duty to assist" the appellant in developing 
claims, the veteran testified in March 2004 that symptoms of 
his claimed asbestosis were getting worse.  He added that 
another respiratory examination would uncover decreased lung 
efficiency.  In a letter received in September 2003, he 
claimed that in his capacity as a civilian employee with the 
Coast Guard, he was reinstated in an asbestos exposure 
medical monitoring program based on his past exposure in the 
Coast Guard.  On December 2002 VA respiratory examination it 
was noted that the veteran had chest X-rays on a regular 
basis as part of a Coast Guard screening program.  Records 
associated from this monitoring program, to include X-rays, 
are not of record.  As such records may have bearing on the 
veteran's claim, they should be associated with the record.  

DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular) provides guidelines for addressing 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim for service connection for asbestos-
related disability under these guidelines.  Ennis v. Brown, 4 
Vet. App, 523, 527 (1993).  The guidelines provide that the 
latency period for asbestos-related diseases varies from 10-
45 years or more between first exposure and development of 
disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  An 
asbestos-related disease can develop from brief exposure to 
asbestos from being a bystander.  The guidelines identify the 
nature of some asbestos-related diseases.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).  In 
this case it does not appear that the RO attempted to follow 
those guidelines.  

Regarding the veteran's claim for an increased rating for a 
sleep disorder, he testified in March 2004 that he was 
constantly tired, especially in the afternoon.  While driving 
home from work he sometimes began to "nod off to sleep."  
His symptoms were worsening.  The complaints described in the 
veteran's testimony may be indicative of persistent day-time 
hypersomnolence (warranting a compensable rating under Code 
6847).  See 38 C.F.R. § 4.97.  A contemporaneous VA 
examination is indicated.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain for the record 
the veteran's complete medical records 
from the Coast Guard's asbestos-medical 
monitoring program.  If such records are 
unavailable, it should be so certified.  

2.  The RO should develop the veteran's 
claim for service connection for 
residuals of exposure to asbestos under 
the guidelines set out in VA Adjudication 
Procedure Manual, M21-1, Part VI, 7.21.

3.  After the development requested above 
is completed, the RO should arrange for 
the veteran to be afforded an examination 
by a specialist in pulmonary disorders to 
determine whether he has any respiratory 
disability due to asbestos exposure in 
service.  The veteran's claims folder 
must be available to the examiner for 
review in conjunction with the 
examination.  The examiner should also 
elicit from the veteran a detailed 
occupational history prior to and 
following service.  Any indicated tests 
or studies should be performed.  The 
examination report must include the 
examiner's opinion as to whether the 
veteran as likely as not has a lung 
disorder (and specifically asbestosis) 
related to asbestos exposure in service .  
The examiner should explain the rationale 
for the opinions given.

4.  The RO should make arrangements for 
the veteran to be afforded a sleep 
disorder examination to establish the 
nature and severity of his service-
connected sleep disorder.  Any indicated 
tests or studies should be completed.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should discuss whether the veteran's 
sleep disorder is manifested by 
persistent day-time hypersomnolence or 
requires the use a breathing assistance 
device.  The examiner explain the 
rationale for any opinion given and 
should describe all clinical findings in 
detail.

5.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


